Citation Nr: 0100321	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jasmine Henriquez


INTRODUCTION

The veteran had active service from July 1969 to July 1972, 
to include service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating action in 
which the RO denied service connection for PTSD.  The veteran 
provided testimony at a hearing before an RO hearing officer 
in April 1998.  A transcript of the hearing is of record.  

Following initial appellate review, in April 1999, the Board 
remanded the issue to the RO for further evidentiary 
development.  In January 2000, the Board determined that the 
veteran's claim for service connection for PTSD was well-
grounded and remanded the issue for further development of 
the evidence.  In July 2000, the RO continued the denial of 
the claim for service connection for PTSD, and returned the 
matter to the Board for further appellate consideration. 


REMAND

After further review of the claims file, the Board finds that 
an additional remand of this matter is warranted even though 
it will, regrettably, further delay a decision on the issue 
on appeal.

As noted previously, service connection for PTSD requires (1) 
a current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
See 38 C.F.R. § 3.304(f).

The evidence of record reveals a current diagnosis of PTSD 
attributable to the veteran's alleged in-service stressors, 
include the death of one of his comrades.  In a May 1998 
letter, the RO requested that the U.S. Marine Corps (USMC) 
Headquarters identify whether a Sergeant Whittle or Wheeler 
had been killed during the veteran's military service in 
Vietnam.  In a  response from the USMC in June 1998, it was 
reported that a search for such casualties had revealed 
negative results.  However, the RO was advised that other 
information concerning the unit to which the veteran was 
attached should be in the command chronologies of his unit, 
and was referred to the USMC Historical Center.    

Following appellate review in April 1999 and again in January 
2000, the Board  noted that the RO had not attempted to 
obtain the command chronologies of the veteran's unit.  The 
RO was instructed in both prior remands to contact the USMC 
Historical Center and to obtain the command chronologies.  
Specifically, it was noted in the January 2000 remand that 
this particular request was not dependent upon the veteran's 
response to any request for additional information from the 
veteran.  

The veteran has not responded to any RO requests for 
additional information.  Significantly, review of the 
veteran's claims folder since the January 2000 remand reveals 
that the RO has once again failed again to contact the USMC 
Historical Center in order to obtain the command chronologies 
of the veteran's unit.  This development must take place.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the case must be remanded for compliance with 
the prior remand instructions.    

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Accordingly, the Board is hereby REMANDING this matter to the 
RO for the following actions:

1.  The RO is requested to obtain the 
command chronologies from the veteran's 
unit from the:

	USMC Historical Center
	History and Museum Section
	Building 58
	Washington Navy Yard, Washington, 
D.C.
	20374-0580

2.  After undertaking any additional 
development deemed appropriate (including 
another VA psychiatric examination if 
indicated), the RO should review the 
veteran's claim in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns noted in this REMAND.

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) be afforded  a reasonable 
opportunity to reply thereto before this 
matter is returned to the Board.  

The purpose of this REMAND is to ensure that all due process 
are met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000.



